Title: To George Washington from Major General Lafayette, 26 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear general
                        At Cranburry, [N.J.] 26 june [1778]at five o’clock [a.m.]
                    
                    I have Receiv’d your orders for marching as fast as I Could and I have march’d without waiting for the provisions tho’ we want them extremely—general forman and Clel hamilton Sat out last night for to meet the other troops and we schall be toGether at hides town or some what lower—general forman is firmly of opinion that we may overtake the ennemy—for my part I am not So quick upon the Subject as he is, but his sentiment is of a great weight on account of his knowledge of the country—it is highly pleasant for me to be followed and countenanced by the army that if we Stop the ennemy and meet with some advantage they may push it with vigour—I have no doubt but if we overtake them we possess a very happy chance—however I would not have the army quite So near as not to be Quite masters of its motions, but a very little distance may do it—I have heard nothing of the ennemy this morning—an officer of militia Says that after they had pitch’d theyr  tents yesterday night they Struk them again—but I am inclined to believe they did not go farther and that the man who brought the intelligence was mistaken—I expect Some at hides town which I will immediately forward to you—I beg when your excellency will write to me that you could let me know the place you have Reach’d that I might govern myself accordingly. with the highest Respect I have the honor to be dear General Your most obedient Servant
                    
                        the marquis de lafayette
                    
                